      Case 5:20-cv-00454-JLS Document 23 Filed 03/11/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NICOLE LYNN DAVIS,

                      Plaintiff,

       v.                                                         CIVIL ACTION
                                                                    NO. 20-454
ANDREW SAUL, Commissioner of Social
Security,

                      Defendant.



                                       ORDER

       AND NOW, this       11th day of March, 2021, upon consideration of Plaintiff’s

Request for Review and Defendant’s Response thereto, as well as the record therein, and

after review of the Report and Recommendation of United States Magistrate Judge Lynne

A. Sitarski, and after review of Plaintiff’s objections to the Report and Recommendation

and Defendant’s response thereto, it is hereby ORDERED as follows:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. Plaintiff’s Request for Review is DENIED; and

       3. Judgment shall be entered in favor of Defendant.



                                                    BY THE COURT:


                                                    /s/ Jeffrey L. Schmehl
                                                    Jeffrey L. Schmehl, J.
